UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARKADIY TERPUNOV,

                 Plaintiff,
                                      No. 19-CV-11317 (LAP)
         -against-
                                             ORDER
NEW YORK CITY HEALTH AND
HOSPITALS CORPORATION,

                 Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for May 27, 2021 at 9:00 a.m. will

occur as a teleconference using the dial-in 877-402-9753, access

code: 6545179.

SO ORDERED.

Dated:   May 21, 2021
         New York, New York


                                   ___________________________
                                   LORETTA A. PRESKA, U.S.D.J.
